FILED
                              NOT FOR PUBLICATION                           NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BLAS ORANTES HERRERA,                            No. 11-72585

               Petitioner,                       Agency No. A072-442-102

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Blas Orantes Herrera, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, relief under the Convention Against Torture (“CAT”), and special rule


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal under the Nicaraguan Adjustment and Central American

Relief Act (“NACARA”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we review de novo due process claims,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Orantes Herrera did

not demonstrate that he suffered past persecution in Guatemala. See Wakkary v.

Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (harm to family must be closely tied

to petitioner himself). Substantial evidence also supports the agency’s finding that

Orantes Herrera did not demonstrate a well-founded fear of persecution in

Guatemala. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). We reject Orantes Herrera’s contentions regarding the adequacy of the

agency’s consideration of his evidence and the integrity of the record. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim). Thus, Orantes Herrera’s asylum claim fails.


                                           2                                    11-72585
      Because Orantes Herrera failed to meet the lower standard of proof for

asylum, his claim for withholding of removal necessarily fails. See Zehatye, 453
F.3d at 1190.

      Substantial evidence also supports the agency’s denial of Orantes Herrera’s

CAT claim because he did not establish it is more likely than not that he will be

tortured at the instigation of, or with the consent or acquiescence of, the

Guatemalan government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      Finally, we lack jurisdiction to review the BIA’s factual determination that

Orantes Herrera is ineligible for NACARA relief, see Ixcot v. Holder, 646 F.3d
1202, 1213 (9th Cir. 2011), and Orantes Herrera does not raise a colorable due

process claim challenging this factual determination, see Torres-Aguilar v. INS,

246 F.3d 1267, 1271 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                   11-72585